DETAILED ACTION
1.         Claims 1, 3-10, 12-16, 23, 25, and 29 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statement (IDS) submitted on 2/27/2020 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
5.         The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
6.          Figures 1a, 1b, and 1c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
7.       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.           Claims 23 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A computer program comprising computer readable code is considered software, per se, and does not fall within the four statutory classes defined under 35 USC §101. Moreover, “software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment” (See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007)).  Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. The 

Claim Objections
9.         Claim 12 is objected to because of the following informalities:  
           a) Claim 12 recites the acronym “TOR” without any corresponding definition. Examiner respectfully suggests amending to recite a first definition of the acronym.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
10.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.         Claims 1, 3-10, 12-16, 23, 25, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     a) Claim 1 recites “so that the plurality of antenna carriers are distributed along the first intermediate bandwidth in the same frequency relation as they are to have when being transmitted in RF from the first RH”. It is unclear the context and relationship as they are to have when. The claim is rendered indefinite by the pronoun “they” and the lack of action (verbiage) in “to have”.
     b) Dependent claims 3-9, 15, and 23 do not satisfy the deficiencies of the rejected base claim and are also rejected.
     c) Independent claims 10, 16, and 25 are similarly rejected as claim 1 above. Please see above rejection of claim 1.
     d) Dependent claims 12-14 and 29 do not satisfy the deficiencies of the rejected base claim (claim 10) and are also rejected.

Claim Rejections - 35 USC § 102
12.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.         Claims 1, 10, 16, 23, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO publication WO 2016/128045 A1 to Huang et al. (hereinafter “Huang”).
Regarding Claim 1, Huang discloses a method performed by an intermediate radio unit (IRU) of a base station system, the base station system comprising the IRU, a baseband unit (BBU) connected to the IRU, and a first radio head (RH) connected to the IRU (Huang: [0006-0009] – corresponds to a BS comprising an IRU and BBU, and further comprises a connection to a first RH.) via a packet data network (Huang: [00026-00030] – the units of Figure 2 operate to facilitate communications via LTE, FDD, TDD, etc., suggesting a packet data network.), the first RH being arranged for wireless transmission in radio frequency (RF) of a plurality of antenna carriers to user equipments (UEs) (Huang: [00026] – the RH comprises at least one antenna carrier (suggesting more than one) for RF communications to a plurality of UEs.), the plurality of antenna carriers being transmitted from the first RH at individually different RFs (Huang: [00026] – the RF range is between 400 MHz to 6 GHz.), the method comprising:
     receiving, from the BBU, a plurality of first digital representations of the plurality of antenna carriers of the first RH, each first digital representation representing one antenna carrier (Huang: [00026] – “Corresponding IQ data flows of the baseband signals are sent to the IRU, which IQ data flows are directed to different RHs 21-26 for further distribution to UEs in radio connection with one of the RHs 21-26. The number of downlink baseband signals may be sent as a single digital signal from the BBU to the IRU, over the optical fiber, e.g. encapsulated using a Common Public Radio Interface, CPRI, protocol. The IRU 10 then decapsulates the CPRI stream to baseband signals as IQ data flows per antenna carrier and upconverts the downlink baseband signals received from the baseband unit 30 to a low intermediate frequency, IF that is suitable for transmission on the metallic conductor.”), the plurality of first digital representations being received in a baseband frequency range (Huang: [00026] – “A radio frequency region may be e.g. 400 MHz to 6 GHz. The RH comprises at least one antenna element for transmitting the DL signal to UEs.”);
     frequency multiplexing the plurality of first digital representations of the plurality of antenna carriers into a second digital representation over a first intermediate bandwidth, wherein in the frequency multiplexing, the plurality of antenna carriers are distributed in frequency across the first intermediate bandwidth according to their individual RFs for transmission from the first RH to the UEs (Huang: [0003] – corresponds to what is well-known in the art to receiving a signal in the baseband frequency (at BBU), receiving the signal at the IRU, converting the signals to an intermediate frequency and distributing the new signal to the plurality of UEs from the RH. Frequency multiplexing is incorporated in the frequency conversion process. See also [00041-00046] describing OFDM (Orthogonal Frequency Division Multiplexing) on the signal.), so that the plurality of antenna carriers are distributed along the first intermediate bandwidth in the same frequency relation as they are to have when being transmitted in RF from the first RH (Interpreted to correspond to an intended result. With respect to Huang, interpretation considers the intermediate frequency includes at least a portion of the existing bandwidth. See also [00026] and [00030] – converting the baseband frequency to an intermediate frequency.); and
     transmitting the second digital representation to the first RH (Huang: as previously indicated above with respect to [0003], [00026], and [00030].).

Regarding Claim 10, Huang discloses a method performed by a radio head (RH) of a base station system (Huang: [0006-0009] – corresponds to a BS comprising an IRU and BBU, and further comprises a connection to a first RH.), the RH being arranged for wireless transmission in radio frequency (RF) of a plurality of antenna carriers to user equipments (UEs) (Huang: [00026] – the RH comprises at least one antenna carrier (suggesting more than one) for RF communications to a plurality of UEs.), the plurality of antenna carriers being transmitted from the RH at individually different RFs (Huang: [00026] – the RF range is between 400 MHz to 6 GHz.), the base station system comprising the RH, an intermediate radio unit (IRU) connected to the RH via a packet data network, and a baseband unit (BBU) connected to the IRU (Huang: [0006-0009] – corresponds to a BS comprising an IRU and BBU, and further comprises a connection to a first RH.), the method comprising:
     receiving, from the IRU, a second digital representation in a first intermediate bandwidth, the second digital representation comprising a plurality of first digital representations of the plurality of antenna carriers, each first digital representation representing one antenna carrier (Huang: [00026] – “Corresponding IQ data flows of the baseband signals are sent to the IRU, which IQ data flows are directed to different RHs 21-26 for further distribution to UEs in radio connection with one of the RHs 21-26. The number of downlink baseband signals may be sent as a single digital signal from the BBU to the IRU, over the optical fiber, e.g. encapsulated using a Common Public Radio Interface, CPRI, protocol. The IRU 10 then decapsulates the CPRI stream to baseband signals as IQ data flows per antenna carrier and upconverts the downlink baseband signals received from the baseband unit 30 to a low intermediate frequency, IF that is suitable for transmission on the metallic conductor.”), the plurality of first digital representations of the plurality of antenna carriers being frequency multiplexed into the second digital representation across the first intermediate bandwidth, wherein in the received second digital representation, the plurality of antenna carriers are distributed in frequency along the first intermediate bandwidth according to their individual RFs for transmission from the RH to the UEs (Huang: [0003] – corresponds to what is well-known in the art to receiving a signal in the baseband frequency (at BBU), receiving the signal at the IRU, converting the signals to an intermediate frequency and distributing the new signal to the plurality of UEs from the RH. Frequency multiplexing is incorporated in the frequency conversion process. See also [00041-00046] describing OFDM (Orthogonal Frequency Division Multiplexing) on the signal.) so that the plurality of antenna carriers are distributed along the first intermediate bandwidth in the same frequency relation as they are to have when being transmitted in RF from the first RH (Interpreted to correspond to an intended result. With respect to Huang, interpretation considers the intermediate frequency includes at least a portion of the existing bandwidth. See also [00026] and [00030] – converting the baseband frequency to an intermediate frequency.);
     frequency converting the second digital representation into radio frequency (Huang: [00026] – corresponds to upconverting the intermediate frequency to an actual radio frequency.); and 
     wirelessly transmitting the converted second digital representation to the UEs (Huang: as previously indicated above with respect to [0003], [00026], and [00030].).

            Claim 16, directed to an apparatus embodiment of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Huang further discloses the IRU in at least Figure 6 with [00018].
            Claim 23, directed to a computer program of claim 1, recites similar features as claim 1 and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Huang further discloses the computer program in at least [00062].
            Claim 25, directed to an apparatus embodiment of claim 10, recites similar features as claim 10 and is therefore rejected upon the same grounds as claim 10. Please see above rejection of claim 10. Huang further discloses the RH in at least Figure 5 with [00017].
            Claim 29, directed to a computer program of claim 10, recites similar features as claim 10 and is therefore rejected upon the same grounds as claim 10. Please see above rejection of claim 10. Huang further discloses the computer program in at least [00062].

Claim Rejections - 35 USC § 103
15.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
16.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of United States Patent Application Publication 2019/0089428 A1 to Bethanabhotla et al. (hereinafter “’428”).
            Regarding Claim 3, Huang discloses the method of claim 1, further comprising low-pass filtering, analog-to-digital converting, and other forms of modulation on the second digital representation, before transmission of the second digital transmission to the first RH (Huang: [00039-00041]), but does not expressly disclose performing crest factor reduction, CFR, and digital pre-distortion, DPD.
            However, these forms of signal manipulation are not new or novel in the presence of ‘428. ‘428 is also concerned with combining signals between a BBU and one or more RHs (‘428: [0006]). ‘428 discloses performing crest factor reduction, CFR, and digital pre-distortion, DPD (‘428: [0028]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the signaling of Huang in view of the signaling of ‘428 to include CFR and DPD on a transmitted signal for the reasons of avoiding “subsequent non-linearities in the power amplifier (PA) and altering the sampling rate to make the signal compatible with the rates of the digital-to-analog/analog-to-digital (DAC/DC) converter units” (‘428: [00027-0028]).            

20.         Claims 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of United States Patent Application Publication 2010/0283861 A1 to Tamagawa (hereinafter “Tamagawa”).   
Regarding Claim 6, Huang discloses the method of claim 1, wherein the transmitting comprises transmitting the…second digital representation to the first RH (Huang: [0003] – corresponds to what is well-known in the art to receiving a signal in the baseband frequency (at BBU), receiving the signal at the IRU, converting the signals to an intermediate frequency and distributing the new signal to the plurality of UEs from the RH. Frequency multiplexing is incorporated in the frequency conversion process.), but does not expressly disclose compressing the second digital representation into a compressed second digital representation.
            However, the act of compressing a digital signal from one network device to another network device is not new or novel in the presence of Tamagawa. Tamagawa is also concerned with signal processing (Tamagawa: [0036]). Tamagawa discloses compressing a digital representation (Tamagawa: [0124-0125]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method Huang in view of the compression techniques of Tamagawa to compress a digital representation for the reasons of reducing the amount of data transmitted.
            Regarding Claim 7, the combination of Huang and Tamagawa discloses the method of claim 6, wherein Tamagawa further discloses the compressing comprises resampling as well as vector quantization and/or transform coding of the second digital representation (Tamagawa: [0124-0125]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method Huang in view of the 
            Regarding Claim 14, Huang discloses the method of claim 10, but does not expressly disclose wherein the received second digital representation is a compressed version of an original version of the second digital representation, the second digital representation being compressed according to a compression scheme, the method further comprising de-compressing the received second digital representation according to the compression scheme to obtain a version of the second digital representation corresponding to the original version.
            However, compression and decompression techniques of a digital representation cannot be considered new or novel in the presence of Tamagawa. Tamagawa is also concerned with signal processing (Tamagawa: [0036]). Tamagawa discloses the received second digital representation is a compressed version of an original version of the second digital representation (Tamagawa: [0124-0125]), the second digital representation being compressed according to a compression scheme (Tamagawa: [0006-0007], [0034], and [0080] – corresponds to an HDR compression technique.), the method further comprising de-compressing the received second digital representation according to the compression scheme to obtain a version of the second digital representation corresponding to the original version (Tamagawa: Figure 11 with [0028] and [0084] – corresponds to decompressing a compressed image to acquire the original image.). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method Huang in view of the . 

21.         Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, in view of Tamagawa, and further in view of United States Patent Application Publication 2016/0249370 A1 to Lu et al. (hereinafter “Lu”).
            Regarding Claim 8, the combination of Huang and Tamagawa discloses the method of claim 6, but does not expressly disclose wherein the compressing comprises a power spectrum density, PSD, dependent compression of the second digital representation.
            However, this cannot be considered new or novel in the presence of Lu. Lu is also concerned with communication of digital signals between two networked devices (Lu: [0007] and [0053]). Lu further discloses compressing comprises a power spectrum density, PSD, dependent compression of the second digital representation (Lu: [0052-0053] – corresponds to implementing PSD on an intermediate frequency signal.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination in view of Lu to apply power spectral density for the reasons of assisting in the compensation for environmental factors.

Allowable Subject Matter
22.         Claims 4, 5, 9, 12, 13, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
23.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

24.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2018/0255549 A1 to Luo et al. at [0013-0026], [0032-0040], [0043].	

25.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV

Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 27, 2021